Citation Nr: 0914208	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for residuals of swollen 
joints, asserted as arthritis of the right ankle, bilateral 
elbows, and bilateral wrists.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 
1982 and from July 1983 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of swollen joints, asserted as arthritis of the 
right ankle, bilateral elbows, and bilateral wrists.  The 
Board notes that the Veteran clarified his claim to be a 
claim of entitlement to service connection for residuals of 
swollen joints, asserted as arthritis of the right ankle, 
bilateral elbows, and bilateral wrists, in his testimony 
before the undersigned Veterans Law Judge at the Travel Board 
hearing dated in March 2008.

In light of the Veteran's clarification of the issues, 
especially the joints for which he seeks entitlement to 
service connection for arthritis, the Board finds it 
necessary to remand the claim for the Veteran to be afforded 
an examination to determine whether the Veteran is currently 
diagnosed with arthritis of the right ankle, bilateral 
elbows, and/or bilateral wrists and to render an opinion 
regarding whether any arthritis found is related to the 
Veteran's active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to assess his claim for 
service connection residuals of swollen 
joints, asserted as arthritis of the 
right ankle, bilateral elbows, and 
bilateral wrists.  The claims folder 
must be made available to the examiner 
for review as part of the examination 
process.  The examiner must include or 
exclude a diagnosis of arthritis of the 
right ankle, bilateral elbows, and/or 
bilateral wrists.  Based on the review 
and the physical examination, the 
examiner is asked to render an opinion 
as to whether it is at least as likely 
as not that any arthritis of the right 
ankle, bilateral elbows, and/or 
bilateral wrists diagnosed is medically 
related to his service.  A complete 
rationale for all opinions expressed 
must be provided.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




